Appeal by defendant from an order of the County Court, Kings County, made March 16, 1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court, rendered December *107717, 1951, convicting him o£ burglary in the third degree and grand larceny in the first degree, and sentencing him, as a second felony offender, to serve a term of 18 to 20 years. The ground for the application is that the trial court failed to comply with section 433 of the Code of Criminal Procedure in that, when the jur-y was brought into court to report their verdict, their names were not called. Order affirmed. (People v. Manila, 7 N Y 2d 319; People ex rel. Meers v. Martin, 4 A D 2d 659, affd. 4 17 Y 2d 898.) Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.